Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Detailed Action
Remarks
This communication has been issued in response to Applicant’s amended claim language filed 17 September 2021.  Claims 1-4, 6-20 & 22 remain pending in this application.  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 3, 7, 9, 13, 14, 15, 19, 20 & 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Davis et al (US Patent No. 9330426B2; Davis hereinafter) in view of Bilobrov et al (USPG Pub No. 20130290502A1; Bilobrov(2) hereinafter). 
As for Claim 1, Davis teaches, A method comprising:
“generating, by the client device, a query fingerprint that includes a component based on each frame of the first number of frames”  (see col. 3, lines 17-34; e.g., the identifying a set of macroblocks per frame satisfying a threshold criterion {i.e. considered equivalent to Applicant’s “...includes a component based on each frame of the first number of frames”}, and generating the digital video fingerprint dependent upon the identified macroblocks or some other property such as their locations within each of the selected frames, with this process being considered equivalent to the generation of Applicant’s query fingerprint);      
transmitting, by the client device, a request that includes the query fingerprint having access to a database of reference fingerprints associated with frames of known video content including at least one matching reference fingerprint that matches the query fingerprint and is associated with an identifier corresponding to the video content, the at least one matching reference fingerprint including a component based on each frame of a second number of frames sampled from video content over the time period, wherein the second number of frames is greater than the first number of frames” (see col. 11, lines 65-67; col. 12, lines 1-40; col.17, lines 63-67; col. 18, lines 1-22; e.g.,  the reference of Davis, illustrated within at  least Figure 13, teaches of deriving one or more each frame of the same 8 second sequence and 5 different 8 second sequences, with the generated one or more of a “target fingerprint” and the “each frame of the same 8 second sequence and 5 different 8 second sequences”, apparently having different frame rates which can be utilized as an identifier, for example, and resulting in discrimination between the target fingerprint and the other sequences corresponding to matches from frames of the sequence.  An example is given within column 17, lines 63 through column 18, lines 1-9, where a fingerprint for “a single frame” is compared with “each frame (frames 1.250) of the same 8 second sequence and 5 different 8 second sequences”, considered equivalent to the utilization of at least Applicant’s “second number of frames... greater than the first number of frames”, as multiple frames having a signature are compared with the signature of at least a single frame smaller that the plurality of frames being compared for matches.  The cited column 12, lines 8-20 & 33-40 teaches of the identification of the frame rate corresponding to a received unknown video piece and/or comparison against each different frame rate subsystem, used as an identifier/characteristic/attribute.  Davis goes on to provide the example, “if the known finger print was calculated on a video stream having twice the frame rate of the unknown video stream, every alternate "frame" in the known fingerprint could be ignored such that the final fingerprints being compared correspond with each other”, where the “known fingerprint” {i.e. reference fingerprint} has twice the frame rate of the unknown video stream in which the “fingerprint” is generated.  Additionally, the cited 
receiving, by the client device, from the server, the identifier corresponding to the video content (see col. 6, lines 21-33; e.g., the cited portion of the Davis reference provides identification means, “for identifying a set of residual macroblocks per frame whose transform coefficients satisfy a threshold criterion; and...means for generating a digital video fingerprint...in dependence upon the identified macroblocks or some property thereof (e.g. their locations) within each of the selected frames”, considered equivalent to Applicant’s claimed limitation, as identifiers {i.e. “set of residual macroblocks”/”transform coefficients”} are derived from each frame of video content, reading on Applicant’s claimed limitation. As stated in the rationale above, the identifier associated with Applicant’s “query fingerprint” is equivalent to the “location” property/”residual macroblocks per frame” of Davis upon which the generated digital video fingerprint depends, as taught within column 6, lines 21-33).
The reference of Davis does not appear to explicitly recite the limitation of, “capturing a first number of frames of video content at a client device, the first number of frames being sampled from the video content over a period of time that includes a total number of frames such that the first number of frames is less than the total number of frames, wherein the client includes a user interface configured to display the video content”.
 The reference of Bilobrov(2) recites, “capturing a first number of frames of video content at a client device, the first number of frames being sampled from the video content over a period of time that includes a total number of frames such that the first number of frames is less than the total number of frames, wherein the client includes a user interface configured to display the video content” (see Fig. 1; see pp. [0005], [0051], [0114-0115]; e.g., The reference of Bilobrov(2) serves as an enhancement to the teachings of the primary Davis reference by explicitly providing for the capturing of video 
The combined references of Davis and Bilobrov(2) are considered analogous art due to being within the same field of endeavor as the claimed invention, which is digital video fingerprinting.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined the providing of supplemental content, as taught by Bilobrov(2), with the method of Davis in order to provide the capability of presenting material supplementing the content being experienced by the user. (Bilobrov(2); [0002])


The reference of Davis does not explicitly recite the limitation of, “presenting, at the client device, supplemental content selected based on the identifier”.
The reference of Bilobrov(2) appears to recite, “presenting, at the client device, supplemental content selected based on the identifier” (see pp. [0006]; e.g., the reference of Bilobrov(2) teaches of providing supplementary content associated with the located main content).
The combined references of Davis and Bilobrov(2) are considered analogous art due to being within the same field of endeavor as the claimed invention, which is generating signatures for the identification or media information. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined the providing of supplemental content, as taught by Bilobrov(2), with the method of Davis in order to provide the capability of presenting material supplementing the content being experienced by the user. (Bilobrov(2); [0002])

	As for Claim 3, the reference of Davis teaches generating a fingerprint from a digital representation of a piece of video content.
	The reference of Davis does not explicitly recite the limitation of, “presenting, at the client device, event-based content selected based on the identifier”.

The combined references of Davis and Bilobrov(2) are considered analogous art due to being within the same field of endeavor as the claimed invention, which is digital video fingerprinting.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined the providing of supplemental content, as taught by Bilobrov(2), with the method of Davis in order to provide the capability of presenting material supplementing the content being experienced by the user. (Bilobrov(2); [0002])

	As for Claim 7, the reference of Davis teaches generating a fingerprint from a digital representation of a piece of video content.
	The reference of Davis does not explicitly recite the limitation of, “the identifier received from the server is associated with metadata; and the presenting of the supplemental content includes presenting the metadata”.
Bilobrov(2)  teaches, “the identifier received from the server is associated with metadata; and the presenting of the supplemental content includes presenting the metadata” (see pp. [0049]; e.g., the reference of Bilobrov(2) teaches of utilizing content identification information, that also includes receiving associated metadata.  As taught 
The combined references of Davis and Bilobrov(2) are considered analogous art due to being within the same field of endeavor as the claimed invention, which is digital video fingerprinting.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined the providing of supplemental content, as taught by Bilobrov(2), with the method of Davis in order to provide the capability of presenting material supplementing the content being experienced by the user. (Bilobrov(2); [0002])

As for Claim 9, Davis teaches, a format of the set of frames of video content on which the query fingerprint is based is different from a format of frames used to generate the at least one matching reference fingerprint (see col. 12, lines 8-20 & 33-40; e.g., As stated within the cited column 12, lines 8-20 & 33-40, “When an unknown video piece is received by such a system it can either be analysed to identify the frame rate (probably the better solution, especially where the frame rate is explicitly given in the received piece of unknown video--e.g. as part of the meta data of the file), or it can just be tested against each different frame rate sub-system”, teaching of the identification of the frame rate corresponding to a received unknown video piece and/or comparison against each different frame rate subsystem).

: see Fig. 1; see col. 8, lines 37-64; e.g., method for implementation integrating hardware and software components).

Claims 14, 15 & 19 amount to a system comprising instructions that, when executed by one or more processors, performs the method of Claims 2, 3 & 7, respectively.  Accordingly, Claims 14, 15 & 19 are rejected for substantially the same reasons as presented above for Claims 2, 3 & 7  and based on the references’ disclosure of the necessary supporting hardware and software (Davis: see Fig. 1; see col. 8, lines 37-64; e.g., method for implementation integrating hardware and software components).

Claim 20 amounts to a non-transitory machine-readable medium comprising instructions that, when executed by one or more processors, performs the method of Claim 1.  Accordingly, Claim 20 is rejected for substantially the same reasons as presented above for Claim 1 and based on the references’ disclosure of the necessary supporting hardware and software (Davis: see Fig. 1; see col. 8, lines 37-64; e.g., method for implementation integrating hardware and software components).

number of frames includes at least one frame that is not included in the second number of frames and the second number of frames includes at least one frame that is not included in the first number of frames” (see col. 11, lines 55-67; col. 12, lines 1-40; e.g., the reference of Davis states, at column 12, lines 8-40, that an unknown piece of video can be received and analyzed to identify its frame rate or tested against each different frame rate subsystems.  A few varying techniques are discussed, with one being that a first received video or set of videos can be known or unknown and its calculated fingerprint can be stored with its videoID at a particular frame rate to be compared against one or more references videos that can be at twice the frame rate, for example, but ignoring every alternate frame so that the final fingerprints being compared correspond with each other for matching purposes).

Claims 4, 6, 8, 10-12 & 16-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Davis et al (US Patent No. 9330426B2; Davis hereinafter) in view of Bilobrov et al (USPG Pub No. 20130290502A1; Bilobrov(2) hereinafter) further in view of Hefeeda et al (USPG Pub No. 20130177252A1; Hefeeda hereinafter).

	As for Claim 4, the reference of Davis teaches generating a fingerprint from a digital representation of a piece of video content, and Bilobrov(2) teaches providing for the capturing of video signal containing frames of video content from a client device and providing supplemental information.

	The references of Davis and Bilobrov(2) do not explicitly recite the limitations of, “the query fingerprint comprises a first component based on a plurality of patches of a first frame of the first number of frames, the first component being composed of bits of data that represent at least two patches of the plurality of patches”; and “the query fingerprint comprises a second component based on a plurality of patches of a second frame of the first number of frames”.
	Hefeeda teaches, “the query fingerprint comprises a first component based on a plurality of patches of a first frame of the first number of frames, the first component being composed of bits of data that represent at least two patches of the plurality of patches” (see Fig. 1 & 2; see pp. [0015-0018]; e.g., the reference of Hefeeda serves as an enhancement to the combined teachings of Davis and Bilobrov(2) by utilizing a plurality of regions of a frame of video content in order to discover features within those regions for the generation of a signature, considered equivalent to Applicant’s claimed limitation.  The reference derives a feature count from regions of the multiple frames of video content and an ordinal value is assigned based on its temporal rank); and
number of frames” (see Fig. 1 & 2; see pp. [0015-0017], [0025]; e.g., analyzing the regions of frames of video content, equivalent to the analyzing of patches of frames of video content).
The combined references of Davis, Bilobrov(2) and Hefeeda are considered analogous art due to being within the same field of endeavor as the claimed invention, which is generating a fingerprint from a digital representation of a piece of video content. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined the generation of a plurality of regions of frames of video content, as taught by Hefeeda, with the methods of Bilobrov(2) and Davis in order to prevent copyright infringement and the loss of revenue for business through the redistribution of content. (Hefeeda; [0003])

	As for Claim 6, the reference of Davis teaches generating a fingerprint from a digital representation of a piece of video content, and Bilobrov(2) teaches providing for the capturing of video signal containing frames of video content from a client device and providing supplemental information.
The references of Davis and Bilobrov(2) do not appear to recite the limitation of, “wherein each bit of the bits of data corresponds to a different patch of the plurality of patches”.

The combined references of Davis, Bilobrov(2) and Hefeeda are considered analogous art due to being within the same field of endeavor as the claimed invention, which is generating a fingerprint from a digital representation of a piece of video content. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined the generation of a plurality of regions of frames of video content, as taught by Hefeeda, with the methods of Bilobrov(2) and Davis in order to prevent copyright infringement and the loss of revenue for business through the redistribution of content. (Hefeeda; [0003])

	As for Claim 8, the reference of Davis teaches generating a fingerprint from a digital representation of a piece of video content, and Bilobrov(2) teaches providing for the capturing of video signal containing frames of video content from a client device and providing supplemental information.
The references of Davis and Bilobrov(2) do not appear to recite the limitation of, “the at least two patches of the plurality of patches have a different scale from each other”.

The combined references of Davis, Bilobrov(2) and Hefeeda are considered analogous art due to being within the same field of endeavor as the claimed invention, which is generating a fingerprint from a digital representation of a piece of video content. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined the generation of a plurality of regions of frames of video content, as taught by Hefeeda, with the methods of Bilobrov(2) and Davis in order to prevent copyright infringement and the loss of revenue for business through the redistribution of content. (Hefeeda; [0003])

	As for Claim 10, the reference of Davis teaches generating a fingerprint from a digital representation of a piece of video content, and Bilobrov(2) teaches providing for the capturing of video signal containing frames of video content from a client device and providing supplemental information.

Hefeeda teaches, “the at least two patches of the plurality of patches at least partially overlap” (see Fig. 2; e.g., Frames 2 & 4 contain features from patch 32, which is an indication of overlapping regions of frames).
The combined references of Davis, Bilobrov(2) and Hefeeda are considered analogous art due to being within the same field of endeavor as the claimed invention, which is generating a fingerprint from a digital representation of a piece of video content. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined the generation of a plurality of regions of frames of video content, as taught by Hefeeda, with the methods of Bilobrov(2) and Davis in order to prevent copyright infringement and the loss of revenue for business through the redistribution of content. (Hefeeda; [0003])

	As for Claim 11, the reference of Davis teaches generating a fingerprint from a digital representation of a piece of video content, and Bilobrov(2) teaches providing for the capturing of video signal containing frames of video content from a client device and providing supplemental information.
The references of Davis and Bilobrov(2) do not appear to recite the limitation of, “the generating of the query fingerprint comprises weighting each patch of the plurality of patches according to the size of the patch”.

The combined references of Davis, Bilobrov(2) and Hefeeda are considered analogous art due to being within the same field of endeavor as the claimed invention, which is generating a fingerprint from a digital representation of a piece of video content. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined the generation of a plurality of regions of frames of video content, as taught by Hefeeda, with the methods of Bilobrov(2) and Davis in order to prevent copyright infringement and the loss of revenue for business through the redistribution of content. (Hefeeda; [0003])

	As for Claim 12, the reference of Davis teaches generating a fingerprint from a digital representation of a piece of video content, and Bilobrov(2) teaches providing for the capturing of video signal containing frames of video content from a client device and providing supplemental information.
The references of Davis and Bilobrov(2) do not appear to recite the limitation of, “the generating of the query fingerprint includes identifying pillar bars in the number of frames of video content”.
number of frames of video content” (see Fig. 2).
The combined references of Davis, Bilobrov(2) and Hefeeda are considered analogous art due to being within the same field of endeavor as the claimed invention, which is generating a fingerprint from a digital representation of a piece of video content. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined the generation of a plurality of regions of frames of video content, as taught by Hefeeda, with the methods of Bilobrov(2) and Davis in order to prevent copyright infringement and the loss of revenue for business through the redistribution of content. (Hefeeda; [0003])

	Claims 16-18 amount to a system comprising instructions that, when executed by one or more processors, performs the method of Claims 4 & 6, respectively.  Accordingly, Claims 16-18 are rejected for substantially the same reasons as presented above for Claims 4 & 6 and based on the references’ disclosure of the necessary supporting hardware and software (Davis: see Fig. 1; see col. 8, lines 37-64; e.g., method for implementation integrating hardware and software components).

Response to Arguments
Applicant's arguments, with respect to Davis, Bilobrov and Hafeeda’s alleged failure to teach the subject matter of at least Claims 1, 13 and 20 have been fully 

With respect to Applicant’s argument that:
“In rejecting claim 1, the Examiner acknowledged that Davis does not explicitly recite the limitation of “capturing a first set of frames of video content at a client device, the first set of frames being sampled from the video content at a first rate over a period of time.” See Office Action, pp. 5-6. To try to make up for this deficiency in Davis, the Examiner relied on Bilobrov, specifically citing Figure 1 and paragraphs [0005], [0051], [0114], and [0115]. See Office Action, p. 6. In this regard, Bilobrov discloses in paragraph [0005] that “[t]o generate a fingerprint, the content may be captured and used by a fingerprinting component, which may comprise hardware, software or both, to generate a fingerprint. The fingerprinting component may be embedded in a device that is capturing content, or fingerprinting component may be connected to a device that is capturing the content. The content may be captured directly from a cable box output (wired connection} or captured using a built-in video camera or microphone, for example.” However, Bilobrov does not teach “capturing a first number of frames of video content at a client device, the first number of frames being sampled from the video content over a time period that includes a total number of frames such that the first number of frames is less than the total number of frames,” as recited in amended claim 1 (and similarly recited in amended claims 13 and 20). Accordingly, Applicant submits that claims 1, 13, and 20, as amended, are allowable over Davis in view of Bilobrov for at least the foregoing reasons. Applicant further submits that claims 2-4, 6-12, 14-19, and 22 are allowable for at least the reason that these claims are dependent upon allowable independent claims. “

Examiner is not persuaded and contends that at least the combined Davis and Bilobrov(2) references continue to read on Applicant’s amended language, as Applicant’s amended language has been addressed through the provided rationale found within this communication, which has now been briefly provided within this “Response” section.  Bilobrov(2) provides an enhancement to the teachings of the Davis reference by providing for the capturing of video signal containing one or more frames of video content from a client device, such as a built-in video camera {i.e. pp. [0005], [0122]; video camera}, and utilizing at least a user display for the display of video content {i.e. pp. [0114-0115]; display and interface}, equivalent to Applicant’s claimed 

Conclusion
The prior art made of reference and not relied upon is considered pertinent to Applicant’s disclosure.
***Falcon et al (USPG Pub No. 20100115543A1; Falcon hereinafter) teaches simulcast resolution in content matching systems.
***Quan et al (USPG Pub No. 20120213438A1) teaches a method and apparatus for identifying video program material or content via filter banks.
***Stojancic et al (USPG Pub No. 20120237129A1) teaches methods and apparatus for providing a scalable identification of digital video sequences.                        
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEEM HOFFLER whose telephone number is (571)270-1036. The examiner can normally be reached Monday-Friday: 10:00am-2:00pm; 6pm-10:00pm w/ flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 5712724241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 
/TAMARA T KYLE/Supervisory Patent Examiner, Art Unit 2156                                                                                                                                                                                                        
/RAHEEM HOFFLER/
Examiner
Art Unit 2156

								12/9/2021